Citation Nr: 0530201	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  He served in the Republic of Vietnam during the 
Vietnam War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans' Law Judge in June 2005; 
and he accepted such hearing in lieu of an in-person hearing 
before a Member of the Board.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing is associated with the 
claims file.  

The Board also notes that the issue of entitlement to service 
connection for tinnitus had been included in the veteran's 
appeal but was resolved by the RO's grant of service 
connection for this disability in a December 2004 rating.

The Board further notes that the veteran submitted a VA Form 
21-4138 in May 2004 in which he claimed to have hearing loss 
secondary to his tinnitus.  At that time, tinnitus was not 
service connected; however, as noted above, service 
connection for tinnitus has since been granted.  The report 
of a September 2004 VA examination shows a diagnosis of mild 
sensorineural hearing loss.  The RO has not adjudicated the 
veteran's claim of entitlement to service connection for 
hearing loss, and the Board does not have jurisdiction to 
address it here.  However, the claim is referred back to the 
RO for appropriate action.


REMAND

In his June 2005 hearing, the veteran stated that the Myrtle 
Beach, South Carolina VA Outpatient Clinic had additional 
treatment records pertinent to his PTSD claim that had not 
yet been obtained.  The veteran stated that he would submit 
those records and he was afforded an additional 30 days to do 
so; however, no such records have been received.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
further development to obtain these records is in order.

The veteran provided stressor information at his hearing that 
was not previously of record.  He stated that he was assigned 
to the 44th Signal Battalion at Long Binh in December 1967 or 
January 1968, when he witnessed two American helicopters 
collide and crash, across the runway from Bien Hua Air Base.  
He claims to have witnessed people falling from the 
helicopters after the collision.  This stressor is 
potentially verifiable.  Accordingly, additional development 
should be undertaken to attempt to verify it.

Since the veteran's claim for service connection for erectile 
dysfunction is based in part on the establishment of service 
connection for PTSD, the Board will defer its decision on 
this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of him for PTSD or erectile 
dysfunction, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf, to include 
identifying information concerning any 
pertinent VA medical records that are not 
already of record.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The records 
obtained should include records 
pertaining to the veteran's treatment for 
PTSD at the Myrtle Beach, South Carolina 
VA Outpatient Clinic since early 2005.  
If the RO or the AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

3.  The RO or the AMC should undertake 
all indicated development to verify any 
stressors identified by the veteran, and 
should specifically attempt to verify 
whether the veteran was assigned to the 
44th Signal Battalion; and whether a 
helicopter collision/crash occurred in 
the vicinity of Long Binh/Bien Hua Air 
Base during the time frame specified by 
the veteran.  

The veteran's service personnel records 
should also be obtained and associated 
with the claim file.  

Based on the above information, and any 
additional information provided by the 
veteran, a request for stressor 
verification should be forwarded to the 
U.S. Armed Forces Service Center for Unit 
Records Research (CURR). 

4.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due such stressor(s).  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with the examination.  

If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the stressor(s).  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for the diagnosis. 

5.  Following completion of the 
development requested above, the RO or 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

